United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 30, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 06-40133
                          Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JONATHAN BISHOP, also known as Willie Bruce Allen,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 2:99-CR-97-1
                       --------------------

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jonathan Bishop appeals the 24-month sentence imposed

following the revocation of supervised release.      He contends that

the district court erred by finding that the conduct that

resulted in revocation, possession of a small amount of cocaine,

was a Grade B violation rather than a Grade C violation.

     A conviction for possession of any amount of cocaine could

have resulted in Bishop’s imprisonment for more than one year

under Texas law.   See TEXAS HEALTH & SAFETY CODE § 481.112; TEXAS PENAL

CODE § 12.35(a).   The conduct therefore constituted a Grade B

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40133
                                -2-

violation, and the sentence was within the proper advisory

guidelines range.   See U.S.S.G. §§ 7B1.1(a)(2), 7B1.4(a)(table).

     In any event, the sentence did not exceed the statutory

maximum, and the district court considered the sentencing factors

of 18 U.S.C. § 3553(a) when choosing the sentence.   The sentence

was thus neither “unreasonable” nor “plainly unreasonable.”    See

United States v. Hinson, 429 F.3d 114, 119-20 (5th Cir. 2005),

cert. denied, 126 S. Ct. 1804 (2006).

     The district court’s judgment is AFFIRMED.